Citation Nr: 0112260	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocation of the right shoulder (major), with traumatic 
arthritis, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder (minor), with traumatic 
arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's right shoulder disability is manifested by 
infrequent dislocations with guarding or limitation of motion 
at shoulder level only on flare-ups, with x-ray evidence of 
arthritis.

3.  The veteran's left shoulder disability is manifested by 
no recent dislocations with guarding or limitation of motion 
at shoulder level only on flare-ups, with x-ray evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his increased rating claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for recurrent dislocation of the right shoulder (major), with 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5200, 5201, 
5202, 5203, and 5303 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for recurrent dislocation of the left shoulder (minor), with 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5200, 5201, 
5202, 5203, and 5303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran reported that 
he experienced 15 dislocations of the left shoulder and three 
dislocations of the right shoulder while in service.  He 
reported that he had dislocated both shoulders in 1964, prior 
to entry into service.  On examination for medical board 
proceedings in January 1969, there was full range of motion 
of the shoulders with no neurovascular deficit in either 
upper extremity.  X-rays of both shoulders were within the 
limits of normal.  Service connection was granted for 
recurrent dislocations of the right and left shoulder in an 
October 1969 rating decision.  Each was evaluated as 20 
percent disabling.

On VA examination in May 1970, there was full range of motion 
of both shoulders, no crepitation on manipulation, and no 
neuro-muscular or vascular deficit of the upper extremities.  
X-rays of the shoulders showed no bony or joint pathology.  
Articular surfaces were smooth and of normal joint spacing 
bilaterally.

On VA examination in May 1972, both shoulders had 
crepitation.  However, there was good muscular development 
and no weakness or atrophy.  There was limited motion, with 
the left shoulder abducting to 100 degrees, and the right 
shoulder to 110 degrees.  All other ranges of motion were 
normal for both arms.  X-rays showed normal humeral heads in 
alignment.  The rating for the right shoulder was increased 
to 30 percent in a July 1972 rating decision, effective May 
1970.

On VA examination in May 1974, the veteran had full movement 
in all directions in both arms but reported subjective 
tightening in the shoulders when the arms were raised 50 
percent above shoulder level.  There was some muscle 
tenderness to deep pressure in both shoulders anteriorly.  X-
rays were normal.  The diagnosis was recurrent dislocation or 
right and left shoulder by history, none found at time of 
exam.

A July 1987 note from a private chiropractor reports that the 
veteran had a dislocated left shoulder, all range of motion 
was restricted, and the apprehension test was positive.  
Referral to the VA hospital for further evaluation was noted.  
VA hospital summary for treatment for an unrelated condition 
in July 1987 noted that the veteran had dislocated his left 
shoulder while in a seizure.  He had decreased active range 
of motion of the left shoulder for abduction, but passive 
range of motion was intact.  An outpatient treatment note 
later that month showed that the veteran was to be evaluated 
for possible surgery for chronic dislocation of both 
shoulders, left greater than right.

In February 1999, the veteran sought an increased rating for 
his service-connected bilateral shoulder disabilities.  The 
RO obtained the veteran's VA outpatient treatment records 
dated from August 1997 to March 1999 from the Knoxville VA 
outpatient clinic.  It also received x-ray reports dated in 
March 1995, August 1997, September 1998, and November 1998 
from Nashville VA medical center (MC), with a transmittal 
note indicating that those were the only records available at 
Nashville.

The March 1995 x-ray report showed deformity of the proximal 
left humerus consistent with remote fracture deformity of the 
proximal humerus.  The humeral head was flattened, with 
abundant degenerative spur formation at the glenoid humeral 
articulation.  On the right, there was flattening of the 
superolateral aspect of the humeral head, suspicious for 
Hillsac's deformity, consistent with previous inferior 
dislocation.  There was mild degenerative spur formation at 
the acromio-clavicular joint and no acute bony abnormality.

A September 1998 orthopedic note states that the veteran had 
not been seen since August 1997.  The veteran reported that 
his shoulders were bothering him, but he had had no recent 
dislocation.  He wanted pain medication, but the doctor noted 
that narcotics were not indicated.  On examination, both 
shoulders abducted to 90 degrees, and forward flexion was 120 
degrees bilaterally.  The assessment was history of recurrent 
dislocation of the shoulders.  X-rays compared with the March 
1995 study showed no significant change on the right side.  
There was relatively mild subcortical sclerosis at the 
greater tuberosity.  On the left side, there had been 
interval development of a relatively large amount of 
periarticular calcification, most of which appeared to be in 
the axillary recess region of the left glenohumeral joint 
capsule.  The radiologist again noted residual deformity from 
a previous humeral head fracture and probably glenoid 
impaction fracture.  Hypertrophic changes were again seen 
about the left AC joint, which was slightly more obvious.  
The assessment was stable right shoulder with minimal 
degenerative changes, and interval development of 
calcifications about the left shoulder, most likely calcific 
bursitis superimposed on residual post-traumatic degenerative 
changes and deformity.

In November 1998, the veteran had an orthopedic appointment 
in which he reported a long history of bilateral shoulder 
pain with questionable instability, especially with overhead 
activities.  There was no clear history of injury.  On 
examination, the veteran had active forward flexion and 
abduction to 60 degrees, limited by pain.  Passive range of 
motion was full, with discomfort.  There was positive 
impingement bilaterally.  The examiner reported that x-rays 
of the right shoulder were normal, and x-rays of the left 
shoulder showed extensive degenerative disease with 
heterotopic [sic] bone.  (The November 1998 x-ray report 
shows that the right shoulder was normal.  There was a 
deformity of the left humeral head suggesting an old healed 
fracture.  There was moderate marked degenerative arthritis 
in the left gleno-humeral joint.  Multiple bony or calcific 
deposits projecting about the left shoulder joint suggested 
synovial osteochondromatosis.)  The final diagnosis for both 
shoulders was rotator cuff tendonitis with impingement.  The 
left shoulder was injected with lidocaine.  Physical therapy 
was recommended.

The veteran was seen again in March 1999.  The veteran still 
complained of pain and discomfort.  He told the examiner that 
the injection in the left shoulder provided temporary relief.  
On examination, forward extension and abduction were to 120 
degrees bilaterally.  The assessment was history of recurrent 
dislocations of the shoulders and degenerative joint disease.

The veteran was accorded a VA examination in June 1999.  He 
reported that both shoulders were stiff and ached in the 
morning.  He said that his right shoulder had dislocated 
twice in the past year, and his left had not dislocated for 
the past year.  He felt that range of motion of the left 
shoulder had decreased.

On examination, there was no drooping of either shoulder, no 
swelling, and no effusion.  Range of motion tests produced 
the following results:

					Right			Left
Forward Elevation			18 degrees		22 
degrees
Internal Rotations			Full			Full
Abduction				0-110 degrees	0-110 
degrees
External Rotation			>10 degrees	
	10 degrees

The examiner reported that the veteran had some pain with 
pronating and supinating his arms bilaterally.  

The veteran was given a diagnosis of:  status post 
dislocation of shoulders bilaterally with recurrent 
subluxation and development of traumatic arthritis minimally 
in the right and moderately in the left shoulder.  The doctor 
noted that the veteran continued to work but that there was 
"some limitation" due to the decreased range of motion in 
both shoulders.


II.  Analysis

The veteran seeks a higher rating of his shoulder 
disabilities.  VA has a duty to assist a claimant in 
connection with a claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. § 3.103 (2000).  In this case, the veteran has been 
accorded a shoulder examination.  The RO has associated his 
VA treatment records for more than a year prior to the date 
of his claim with the file.  There is no indication that 
additional relevant private or government records exist that 
should be sought.  The veteran has been provided appropriate 
notice of the pertinent laws and regulations, and he has been 
given the opportunity to provide additional information in 
support of his claim.  VA has satisfied its duty to assist 
the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2000).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2000).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2000).  
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the clavicle or 
scapula, Diagnostic Codes 5200 and 5203 are not applicable.

The Diagnostic Code assigned to the veteran's right and left 
shoulder disabilities is 5202, other impairment of the 
humerus.  The disabling condition for which service 
connection is established is, specifically, recurrent 
dislocation.  The medical evidence is that the veteran's left 
shoulder now exhibits on x-ray the appearance of a deformity 
of the humeral head from a previous humeral head fracture.  
There is no medical or lay evidence of record concerning when 
such a fracture occurred.  It was certainly more than five 
years after the veteran's separation from service, as x-rays 
through May 1974 showed no abnormality of the shoulders.  
However, as the VA examiner in June 1999 assessed status post 
dislocation of shoulders bilaterally with recurrent 
subluxation and development of traumatic arthritis minimally 
on the right and moderately on the left, there is competent 
evidence to permit the Board to consider the evaluation of 
the veteran's bilateral shoulder disabilities as encompassing 
arthritis.

Traumatic arthritis (Diagnostic Code 5010) is evaluated as 
degenerative arthritis (Diagnostic Code 5003).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71, Plate I (2000).

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a disability under codes that provide a 
rating solely on the basis of loss of range of motion, VA 
must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

A.  Right Shoulder (Major)

The veteran's right shoulder is currently evaluated as 30 
percent disabling under Diagnostic Code 5202.  Loss of head 
of the humerus (flail shoulder) is evaluated as 80 percent 
disabling for a major side.  Nonunion of the humerus (false 
flail joint) is evaluated as 60 percent disabling for a major 
side, while fibrous union of is evaluated as 50 percent 
disabling of the major side.  Recurrent dislocation of the 
humerus at the scapulohumeral joint is evaluated as 30 
percent disabling, for a major side, if there are frequent 
episodes and guarding of all arm movements.  If there are 
infrequent episodes, with guarding of movement only at the 
shoulder level, a 20 percent evaluation will be awarded.  
Malunion of the humerus is evaluated as 30 percent disabling 
if there is marked deformity, and 20 percent disabling if 
there is moderate deformity.  

The veteran's right shoulder has consistently been shown to 
be less severely affected by recurrent dislocations, and now, 
by arthritis, than his left shoulder.  However, because the 
right shoulder is the major side, higher ratings are 
generally applicable for it than for the left side for 
similar manifestations of disability.  The medical evidence 
from 1974 to 1997 is sketchy.  Recent evidence shows that the 
veteran reported no recent dislocations of either shoulder in 
September 1998.  On VA examination in June 1999, he reported 
that his right shoulder had dislocated twice in the past 
year.  Clearly, the evidence does not show frequent episodes 
of dislocation, with guarding of all movement, as is required 
to support the current 30 percent evaluation.  It does show 
only infrequent episodes of dislocation.  There is some 
evidence of guarding at the shoulder level, with abduction 
limited to 90 degrees in September 1998 and limited to 60 
degrees by pain in November 1998, although passive range of 
motion was full at that time.  However, in March 1999, 
abduction was to 120 degrees, and in June 1999 it was to 110 
degrees.  Both show active movement without guarding to 
higher than shoulder level (90 degrees is shoulder level, 38 
C.F.R. § 4.71a, Plate I).

There is no evidence of loss of head of the humerus, fibrous 
union, or malunion, so higher ratings under those criteria 
could not be made.

However, while it is clear that the right shoulder disability 
does not meet the criteria for even the current 30 percent 
evaluation under Diagnostic Code 5202, the 30 percent 
evaluation has been in effect since May 1970.  A disability 
that has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
will not be reduced to less than such evaluation except upon 
a showing that the evaluation was based on fraud.  38 C.F.R. 
§ 3.951(b) (2000).  There is no indication of fraud in 
connection with this evaluation, and the veteran's 30 percent 
rating for his right shoulder is protected.

Consideration is also given to whether a separate or higher 
evaluation might be assigned under Diagnostic Code 5201, 
limitation of arm motion.  

A separate evaluation would be appropriate only if none of 
the criteria of Diagnostic Code 5201 and Diagnostic Code 5202 
overlapped.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Limitation of motion of the 
arm is contemplated under Diagnostic Code 5202, which 
addresses "guarding" of arm movements, indicating 
limitation of motion, although voluntary limitation is 
implied.  Accordingly, separate evaluations under Diagnostic 
Codes 5201 and 5202 would not be appropriate, as it would 
constitute compensating the same disability twice.  If rating 
under Diagnostic Code 5201 would yield a higher evaluation, 
however, it would be appropriate to assign the disability 
rating under that code.

In order to warrant an evaluation of 40 percent for the right 
shoulder (major) under the range of motion codes, abduction 
would have to be limited to 25 degrees from the side.  The 
evidence in this case, as noted above, shows the greatest 
measured limitation of abduction for a three-year period to 
have been 60 degrees.  On other occasions, active range of 
motion has been to or above shoulder level.  The outpatient 
record on which limitation was to 60 degrees was clearly 
during a flare-up of the veteran's condition.  During this 
exacerbation, motion was more limited than required to 
support a 20 percent evaluation (shoulder level), but less 
limited than required to support a 30 percent evaluation 
(midway between side and shoulder, which would be 45 
degrees).  Accordingly, even accounting for additional 
functional limitation on flare-up, the highest evaluation 
that might be applied under the limitation of motion code 
would be the current 30 percent.

The preponderance of the evidence is clearly against a higher 
evaluation than 30 percent for the veteran's right shoulder 
recurrent dislocation.  The evidence is not evenly balanced 
for and against the claim.  VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. §5107(b)).

B.  Left Shoulder (Minor)

The veteran's left shoulder is evaluated as 20 percent 
disabling under Diagnostic Code 5202.  This rating has been 
in effect since May 1969.  

Pursuant to Diagnostic Code 5202, loss of head of the humerus 
(flail shoulder) is evaluated as 70 percent disabling for the 
minor side.  Nonunion of the humerus (false flail joint) is 
evaluated as 50 percent disabling for the minor side.  
Fibrous union of the humerus is evaluated as 40 percent 
disabling of the minor side.  Recurrent dislocation of the 
humerus at the scapulohumeral joint is evaluated as 20 
percent disabling, for a minor side, if there are frequent 
episodes and guarding of all arm movements.  Infrequent 
episodes, with guarding of movement only at the shoulder 
level, also warrants a 20 percent evaluation.  Malunion of 
the humerus is evaluated as 20 percent disabling if there is 
deformity, whether moderate or marked.

The veteran's left (minor) shoulder has consistently been the 
more severely affected by recurrent dislocations and, now, 
arthritis.  As with the right shoulder, there is not much 
medical evidence for the period from 1974 to 1997.  The 
veteran reported that there had been no recent dislocations 
in September 1998, and he reported no dislocations for the 
previous year in June 1999.  Accordingly, the medical 
evidence does not show frequent episodes of dislocation and 
guarding of all arm movements required to support the current 
20 percent rating under Diagnostic Code 5202, nor does it 
show current evidence of infrequent episodes of dislocation, 
although there is some evidence of guarding of movement at 
shoulder level in the November 1998 outpatient treatment 
record.  Otherwise, in March and June 1999, his abduction of 
the left arm was to above shoulder level.  However, as with 
the right shoulder disability, this 20 percent rating has 
been in effect for more than 20 years, and it is protected.  
38 C.F.R. § 3.951(b) (2000).

The veteran does not have loss of the head of the humerus, 
nonunion or fibrous union of the humerus, or malunion 
manifested by deformity.  He does have x-ray evidence of 
deformity of the humeral head, attributed to previous 
fracture, which, as discussed above, must necessarily have 
occurred sometime more than five years after service.  
However, even if the humeral head deformity were considered 
as part of his service-connected recurrent dislocation, it 
would warrant no more than the current 20 percent evaluation.

As with the right shoulder, consideration is given to whether 
a higher evaluation might be applied under the limitation of 
motion criteria of Diagnostic Code 5201.  As discussed above 
for the right shoulder, a separate evaluation could not be 
assigned without violating the prohibition against 
compensating the same disability twice under different 
diagnostic codes or diagnoses.  38 C.F.R. § 4.14 (2000).  
Motion limited at the shoulder level, or midway between the 
side and the shoulder, warrants a 20 percent rating under 
Diagnostic Code 5201 for the minor side.  Motion limited to 
25 degrees from the side warrants a 30 percent evaluation for 
the minor side.  38 C.F.R. Part 4, Diagnostic Code 5201 
(2000).  

The maximum limitation of motion shown for the left arm is 
the 60 degrees limitation of abduction on active range of 
motion in the outpatient treatment record on November 1998.  
As noted above, this was an examination accomplished during a 
flare-up of the veteran's condition, and it reflects the 
additional functional limitation that actually resulted 
during a flare-up.  It does not even approach the severity of 
motion limited to 25 degrees from the side which would 
warrant a 30 percent evaluation.  Furthermore, most of the 
evidence shows much greater range of motion.  On another 
occasion of flare-up in September 1998, abduction was limited 
only to shoulder level (90 degrees).  In March and June 1999, 
his range of motion was above shoulder level.  

Clearly, the current 20 percent evaluation reflects the 
additional level of impairment that occurs when the veteran's 
left shoulder condition is exacerbated.  There is no basis on 
which to assign a higher evaluation, as the preponderance of 
the evidence is against the claim.


ORDER

1.  Entitlement to an increased evaluation for recurrent 
dislocation of the right shoulder (major), with traumatic 
arthritis, currently evaluated 30 percent disabling, is 
denied.  

2.  Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder (minor), with traumatic 
arthritis, currently evaluated as 20 percent disabling, is 
denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

